Title: To John Adams from Philip Mazzei, 31 May 1781
From: Mazzei, Philip
To: Adams, John



Dear Sir
Florence, May 31st. 1781

I have perused with the greatest satisfaction your most sensible and eloquent memorial to the Dutch united States, especially as it contains many things, which I much wanted to have published to the World in an occasion likely to obtain the general observation. I wish that your sound reasoning may awake the Dutch from their ignominious Lethargy, and that I may be mistaken in the opinion I always had, and still continue to have of them. If it is true that Admiral Zoutman, who was a going to sail, received a countrorder just the day before the English Convoy went by the Tezel, there remains no doubt about the mean principles in the majority of those who have the management of publick affairs. Considering the importance of that Convoy, and how easily it might have been taken by Zoutman, it seams quite clear that the british Ministry would not have ventured it with 2. fregates, if they had not been previously assured that the Dutch would not disturb it. Their Mightness have at last put to sea a fleet, which cannot resist the fire of 3 ships of the line. It is astonishing that people may be so blinded by avarice, as not to see that their bad policy must finally be the ruin of their private as well as publick interest. I heartly pity those poor people there, who are in the right side of the question. Should their party be likely to gain ground, you will certainly be one of the first to know it; in which case I most earnestly beg the favour of you, Sir, to let me have the first notice of it, that I may return the compliment &S 8 ÷4эMpΔV≠6, through whom I am pretty well informed of the dispositions of the most interesting Powers of Europe. He one day, after having said that the Dutch had calculated more like merchants than like politicians, expressed a great desire to know what they are about, and what they really intend to do. From what I know it appears to me that the other European Powers are not displeased to see France and England weakening themselves, and that all our hopes must rest on our own firmness and perseverance, on the friendship of France, and on the ruinous state of the british finances.
As to the british finances I beg leave to trouble you with some remarks I wrote about 2 months ago to confute the false assertions and wrong conjectures of english partisans.
In the year 64; when the british national debt was 140 millions, in a conversation where several insisted that another war would unavoidably bring on a general bankerupcy, the famous Grenville in opposition to them said, that as long as England could pay the interest of her debt her credit would be good, and that from his accurate survey into the matter he could assure that she could bear an additional debt of 40. millions, which sum could not be expended in a war if they would only mind their own dominions and keep to the sea, as they had no business to trouble themselves with the Continent. The resource of England to pay the interest of a new debt is the creation of new taxes. When the Minister proposed last year in Parliament the new taxes to pay the interest of the new-borrowed money, he declared that the produce would overballance the interest, because he had calculated on the presumption that the articles newly taxed would be used, imported, and manufactured in the same quantity as usual. It was easy to forsee that there would be a considerable deficiency, as both reason and experience teach, that the use of things must diminish in proportion to the increase of price, and the more or less need the people have of them. The produce of the tax on glass has been trifling to what the minister had sat down in his account, and the deficiency on the whole amounts to a large sum, which the Minister has at last thought proper to own in Parliament. He has however declared that the new taxes shall not be onerous to the Nation. To be sure, to answer that purpose, he must think of laying them in the Islands discovered by Cook. The presumption is more childish than impudent. How is it possible that a Nation who last year could not pay 7, will easily pay 8 in this? The trial is made; England can no more pay the interest of her debt; and when the ballance must be paid with the help of the new-borrowed money, bankerupcy is approaching with gigantick steps. There is a certain limit in every thing, beyond which is not possible to go; all new taxes will produce something, but nothing like the sum wanting by them, and the produce of the old must necessarily fall short in proportion to the increase and weight of the new. The Minister says that he wants for the present year no less than 18. millions, and that the lenders must have 7. per % profit. Supposing that he should really want no more, and that considering the profit on the lottery-tickets, and other temporary advantages, the publick should only pay 5 1/2, the annual interest will at any rate be about a million. The wealth imported by plunder is of little service to the publick. The gainers are but a few in proportion to the rest who are all sufferers, and the taxes are paid by all. The gainers may contribute some thing more than they did by the greater comsuption, but the sufferers must on the other hand be more sparing. Those who grow rich by plundering their enemies, or their own publick, don’t let the publick share with them; they don’t even let the publick have their money at a reasonable interest; the money men on the contrary take the advantage of the publick wants. An anecdote worth considering is the fall of the publick funds on account of the preceding war. Before the declaration in 56. the 3 per % had never been lower than 103 and 104, and only fell at 101. at the time of the declaration. After so glorious a war, so honorable a peace, and so many advantagious conquests, they never were, after the conclusion of the peace in 63, higher than 83 and 84, if we except a few months immediately after the peace. This anecdote, considering the difference of the times, joined to the monstruous increase of the national debt, offers now a very dismal prospect of the future to any englishman who is as yet in his senses. A general bankerupcy is unavoidable. It is true that many sensible people are of opinion that it will give England a new life, and it may be so; but who can forsee the consequences of so terrible a shake? Certain it is that it must pass a number of years for the remedy to produce its good effects.
As to the pretended florishing trade of England nothing can be more false. The truth is that the few goods which are now exported from England, sell upon average about 20 per % lower than in time of peace, ’though the quantity manufactured is very small in proportion to what it was, and the necessaries of life are much dearer. I have seen at Leghorn the lists of prices, and have compared them. This piercing wound to the british manufactures, which by all appearances will be incurable, is however of a very great help to the Ministry to carry on their present extreme efforts; since a great many thousands journey-men have been obliged to enlist into the service to avoid starving, besides those who have been tempted to go to sea by the prospect of gain. The appearance of the Dutch harvest has been a great resource for the views of the british ministry. And I am of opinion that even Spain has hitherto been of service rather than disservice to them. A dissertation on the subject, if it could be decently done, would in my opinion easily confute the magnified power of England in resisting to so many enemies. And as the advantages, which the English have derived from the war with the 2 said nations, must cease, their approaching ruin is still more visible. To say that it won’t be the case, because they go on still, ’though the general conjecture had not given them so long a life, is the same as to presume that a man deeply in consumption will be cured; because he did not die so soon as it had been supposed. All unprejudiced men taking the trouble to look into it, will see that the evil is incurable, but the exact time of death is not to be predicted. On the same false principle it might be said that the great financer Grenville was wrong in regard to the 40. millions, as the additional debt is already above 60, and they still go on. It is even to be supposed that Grenville in his calculation considered America as part of the british Empire, and that he rated the interest of the 40. millions at no more than 4. per %, which was the highest the publick had paid till then. But all that don’t prove that he was wrong. To be sure he did not pretend to say what might be done in a state of despair. It is clear that the Ministry think only of the present, and disregard intirely what is to come. Not only a Nation, but even an individual can do wonderful efforts in any one of this actions, if he don’t care to ruin, or kill himself. The efforts of a Nation actuated by the enthusiasm of liberty, ’though it be a mere illusion, will always be a great thing. But it is not possible to continue long in a stretched position. To deny the approach of National bankerupcy on the supposition that if it was so nobody would lend their money to Government; is another false argument. We must observe that the national faith in money matter is still unstained. This is universally known; but it is not every one who will, or can see deeply enough into the matter as to be sensible of the impossibility of continuing so. The Nature of their Government is likewise very favorable to their credit, as few are those who as yet comprehend the many and great fundamental errors that are in it. But perhaps the high interest is the strongest inducement, as we dayley see in private contracts people blinded by it running the risk of losing their capital rather than to lend their money at a moderate premium on safe ground. There is even room to suppose a secret understanding between the minister, and the few large subscribers, who appear to be willing to subscribe for a much larger sum than required, ’though probably they run no risk of a farthing, and serve only to bring in a number of fools, to every one of whom they appear to transfer part of their pretended bargain out of mere friendship. It is certain that the money comes in very slowly, which would not be the case if the subscription was fair. In France on the contrary the credit is as high now as it was low in the past reign. There they go to subscribe with the money in hand, and often have obliged of late to carry it back. While I was in Paris Mr. Busoni, a banker, being ordered by some of his corrispondents in Genoa to take 900,000 livres in a new loan at 5 per %, and knowing the difficulty of getting them, he applied to Marquis Caraccioli, the Neapolitan Ambassadour, desiring that he would ask it as a favour of Mr. Necker, his intimate friend. Mr. Necker, after having promised, was obliged to beg of the Marquis to return him his word for the half of the sum, a favour he had been obliged to beg, and had obtained from other friends. I have been assured that the late loans have been filled with more eagerness than ever, and the Nation is not as yet taxed of a farthing more than in time of peace. These are the fundamental points, on which we can with some certainty build our notion of the future, and not certain dayley events, often accidental, which cannot bring on material consequences in the present system of things.
I beg to be excused for having troubled you so long, Sir, on a subject, with which you are, no doubt, much more conversant than I am; especially as I have only translated in broken english part of a political piece I wrote in my native language. My motive was that of employing myself in any thing, which might be of service directly, or indirectly, to our glorious Cause. If my way of reasoning should meet with your approbation, it would be very flattering for me, and would encourage me to continue to make use of my pen in like cases. I don’t intertain the least doubt about the perseverance of my new countrimen, and hope that no one of them would ever think of uniting again with a Nation, who in spite of some temporary sparks of fortune, could not help involving us in her ruin and dishonour. Notwithstanding it may not be amiss every now and then to inform our people of the actual situation of affairs, and to help them to conjecture with prudence and discretion. Permit me the honour of subscribing myself most respectfully, Dear Sir, your Excellency’s most Obedient & most Humble Servant

Philip Mazzei

 

7. June

P.S. An accident having prevented the above being sent by the last week Courier, we have in the interval heared the fall of Mr. Necker, which in my opinion is one of the most favourable points our enemies could gain at this time. I apprehend the fall of the credit of the King of France in his own Dominions, and would be much obliged to you to let me know the effect it has produced, or is likely to produce in Holland. Pray, favour me with the honour of an answer as soon as your important occupations will admit of, and permit me to assure you once more of my most sincere and profound respect and esteem for your own personal great merit, exclusive of other regards.
